EXHIBIT 10.14

SECURITY AGREEMENT

THIS SECURITY AGREEMENT (this “Agreement”) is entered into this 21 day of April,
2005 by and between ODYSSEY MARINE EXPLORATION, INC., a Nevada corporation
(“Debtor”), and MERCANTILE BANK (“Secured Party”).

1. SECURITY INTEREST

To secure payment and performance of the Obligations (as defined below), Debtor
grants Secured Party a security interest in all of the property described below
in which Debtor has or acquires an interest, wherever located, whether now owned
or hereafter acquired, (“Collateral”):

(a) All of the numismatic quality gold coins now or hereafter recovered by
Debtor from the shipwreck known as “SS Republic” (the “Coins”), as specifically
listed on Schedule 1 attached hereto, together with additions;

(b) All accounts, contract rights, documents, chattel paper (including
electronic chattel paper), instruments, and general intangibles, and all
returned or repossessed goods arising from sales of the Coins (the “Accounts”);

(c) All proceeds of insurance policies insuring any of the Coins against loss
(whether or not the Secured Party is a loss payee or additional insured thereof)
and any indemnity, warranty or guaranty payable by reason of loss or damage to
or otherwise with respect to the Coins;

(d) All salvage rights of the Debtor with respect to its services in recovering
the Coins;

(e) All equipment, fixtures, and inventory (including all goods held for sale,
lease or demonstration or to be furnished under contracts of service, goods
leased to others, trade-ins and repossessions, raw materials, work in process
and materials or supplies used or consumed in Debtor’s business), including all
spare and repair parts, special tools, equipment and replacements for any of the
foregoing, and any software embedded therein or related thereto;

(f) All financial assets, investment property, securities (whether certificated
or uncertificated, and including investment company securities), security
entitlements, securities accounts, commodity contracts, and commodity accounts,
including all substitutions and additions thereto, and all dividends,
distributions and sums distributable or payable from, upon or in respect of such
property;

(g) All commercial tort claims;

(h) All deposit accounts of Debtor maintained by Secured Party;

(i) All letter-of-credit rights; and



--------------------------------------------------------------------------------

(j) All supporting obligations that support the payment or performance of any of
the foregoing (“Supporting Obligations”);

(k) All additions and accessions to, all proceeds, products, offspring and
profits of, and all rights and privileges incident to, any of the foregoing.

The term “Obligations” is used herein in its most comprehensive sense and
includes (without limitation) any and all present and future debts, obligations
and liabilities of Debtor to Secured Party pursuant to that certain Revolving
Credit Agreement of even date herewith (the “Loan Agreement”) between Debtor and
Secured Party, as the same may be amended, renewed, modified or extended from
time to time, and any and all other debts, obligations, and liabilities of
Debtor to Secured Party, heretofore, now or hereafter made, incurred, or
created, whether voluntary or involuntary and however arising, whether due or
not due, absolute or contingent, liquidated or unliquidated, determined or
undetermined, secured or unsecured, whether Debtor is liable individually or
jointly with others, whether for principal, interest or other debts, obligations
or liabilities, and whether or not any or all such debts, obligations and
liabilities are or become barred by any statute of limitations or otherwise
unenforceable, including (without limitation) all obligations of Debtor under
this Agreement, all obligations with respect to overdrafts in deposit accounts,
letters of credit and bankers’ acceptances, and interest rate swap, cap, floor,
collar, option and other derivative transactions, and including any of the
foregoing that arise after the filing of a petition by or against Debtor under
the United States Bankruptcy Code.

2. DEBTOR’S WARRANTIES

Debtor warrants to Secured Party that while any of the Obligations are unpaid:

(a) Ownership. Debtor is the owner of the Collateral free of all encumbrances
and security interests except Secured Party’s security interest and Permitted
Liens, as defined in the Loan Agreement.

(b) Other Financing. Unless waived by Secured Party in writing, no financing
statement (other than Secured Party’s) is on file covering the Collateral or its
products or proceeds.

(c) Documents. If Collateral is represented or covered by documents of title,
Debtor is the owner of the documents, free of all encumbrances and security
interests other than Secured Party’s security interest.

(d) Sale of Goods. Each account and chattel paper constituting Collateral arose
from a bona fide sale of goods, which have been delivered or shipped to the
account debtor and for which Debtor has genuine invoices, shipping documents or
receipts.

(e) Enforceability. Each account, contract right and chattel paper constituting
Collateral is genuine and (except as disclosed to Secured Party in writing)
enforceable against the account debtor according to its terms. It and the
transaction out of which it arose comply with all applicable laws and
regulations. The amount represented by Debtor to Secured Party as owing by each
account debtor is the amount actually owing and is not subject to setoff,
credit,

 

2



--------------------------------------------------------------------------------

allowance or adjustment, except discount for prompt payment, nor (except as
disclosed to Secured Party in writing) has any account debtor returned the goods
or disputed its liability. There has been no default as of the date of this
Agreement according to the terms of any Accounts or Supporting Obligation and no
step has been taken to foreclose the security interest it evidences or otherwise
enforce its payment. As of the date of this Agreement Debtor has no notice or
knowledge of anything which might impair the credit standing of any account
debtor.

(f) Authority to Contract. The execution and delivery of this Agreement and any
instruments evidencing Obligations will not violate or constitute a breach of
Debtor’s articles of incorporation or bylaws or any agreement or restriction to
which Debtor is a party or is subject.

(g) Accuracy of Information. All information, certificates or statements given
to Secured Party pursuant to this Agreement shall be true and complete in all
material respects when given, except to the extent that such information,
certificate or statement is expressly given as of an earlier date.

(h) Form of Organization; Names and Addresses. Debtor is a corporation organized
under the laws of the State of Nevada. The name of Debtor set forth in this
Agreement is the correct and exact name of Debtor as it appears in the offices
of the Nevada Secretary of State. Debtor does not do business under any other
name. The address appearing below Debtor’s signature is Debtor’s chief executive
office. Debtor shall advise Secured Party in writing at least thirty (30) days
before any change of name, identity, form of organization, state of
organization, or chief executive office. The address where the Collateral will
be kept is set forth in Exhibit A. No Collateral will be kept at any other
location without the prior written consent of Secured Party, but the parties
intend that the Collateral, wherever located, is covered by this Agreement.

(i) Environmental Laws. (i) To the knowledge of Debtor, no substances or
materials have been, are or will be stored, deposited, treated, recycled or
disposed of on, under or at any real estate now or at any time owned or occupied
by Debtor (“Property”) which substances or materials, if known to be present on,
at or under the Property, would require cleanup, removal or some other remedial
action under any federal, state or local laws, regulations, ordinances, codes or
rules relating to the discharge of air pollutants, water pollutants, or process
wastewater or otherwise relating to hazardous or toxic substances or materials
(“Environmental Laws”), (ii) To the knowledge of Debtor, there are no conditions
existing currently or likely to exist during the term of this Agreement which
would subject Debtor to damages, penalties, injunctive relief or cleanup costs
under Environmental Laws, and (iii) Debtor is not subject to any judgment,
decree, order or citation relating to or arising out of Environmental Laws.

3. SALE AND COLLECTIONS

(a) Proceeds of Collateral. So long as no default exists under any of the
Obligations or this Agreement, Debtor may sell the Coins in the ordinary course
of Debtor’s business for cash or on terms approved by Secured Party (which
approval shall not be unreasonably withheld, conditioned or delayed), at prices
not less than the Release Prices set

 

3



--------------------------------------------------------------------------------

forth on Exhibit A. Unless otherwise agreed by Secured Party, all proceeds of
Collateral received by Debtor shall be held by Debtor upon an express trust for
Secured Party, shall not be commingled with any other funds or property of
Debtor, and shall be turned over to Secured Party not later than the business
day following the day of their receipt. All proceeds received by Secured Party
shall be applied against the Obligations in accordance with the Loan Agreement.

(b) Verification and Notification. Secured Party may verify accounts, chattel
paper and contract rights in any manner, and Debtor shall assist Secured Party
in so doing. Secured Party may at any time and Debtor shall, upon request of
Secured Party, notify the account debtors to make payment directly to Secured
Party and Secured Party may enforce collection of, settle, compromise, extend or
renew the indebtedness of such account debtors. Until account debtors are
otherwise notified, Debtor, as agent of Secured Party, shall make collections on
the Collateral.

4. DEBTOR’S COVENANTS

Debtor agrees:

(a) Maintenance of Collateral. Debtor shall: maintain the Collateral in salable
condition and not permit its value to be materially impaired; keep it free from
all liens, encumbrances and security interests (other than Secured Party’s
security interest and Permitted Liens (as defined in the Loan Agreement));
defend it against all claims and legal proceedings by persons other than Secured
Party; pay and discharge when due all taxes, license fees, levies and other
charges upon it, other than for amounts contested in good faith by appropriate
proceedings; not sell, lease, license or otherwise dispose of it or permit it to
become a fixture or an accession to other goods, except for sales of Coins
authorized as provided in this Agreement; not permit it to be used in violation
of any applicable law, regulation or policy of insurance; and, as to Collateral
consisting of instruments and chattel paper, preserve rights in it against prior
parties. Loss of or damage to the Collateral shall not release Debtor from any
of the Obligations.

(b) Insurance. Unless otherwise agreed in writing by Secured Party, Debtor shall
keep the Collateral and Secured Party’s interest in it insured under policies
with such provisions, for such amounts and by such insurers as shall satisfy the
requirements of the Loan Agreement. Debtor assigns (and directs any insurer to
pay) to Secured Party the proceeds of all such insurance and any premium refund,
and authorizes Secured Party to endorse in the name of Debtor any instrument for
such proceeds or refunds and, at the option of Secured Party, to apply such
proceeds and refunds to any unpaid balance of the Obligations whether or not
due, and/or to restoration of the Collateral, returning any excess to Debtor.
Secured Party is authorized, in the name of Debtor or otherwise, to make,
adjust, settle claims under and/or cancel any insurance on the Collateral.

(c) Maintenance of Security Interest. Where Collateral is in the possession of a
third party, Debtor will join with Secured Party in notifying the third party of
Secured Party’s security interest and obtaining an acknowledgement from the
third party that it is holding the Collateral for the benefit of Secured Party.
Debtor will cooperate with Secured Party in obtaining a Collateral Control
Agreement in form and substance satisfactory to Secured Party with respect to
Collateral in the custody of any third party.

 

4



--------------------------------------------------------------------------------

Debtor shall pay all expenses and, upon request, execute and deliver any further
documents and take any further actions reasonably deemed advisable by Secured
Party to preserve the Collateral or to establish, determine priority of,
perfect, continue perfected, terminate and/or enforce Secured Party’s interest
in it or rights under this Agreement.

(d) Collateral Records and Statements. Debtor shall keep accurate and complete
records respecting the Collateral in such form as Secured Party shall reasonably
request. At such times as Secured Party may require, Debtor shall furnish to
Secured Party a statement certified by Debtor and in such form and containing
such information as may be prescribed by Secured Party, showing the current
status and value of the Collateral.

(e) Inspection of Collateral. At reasonable times and in a manner that will not
unreasonably interfere with normal business operations, Secured Party may
examine the Collateral and Debtor’s records pertaining to it, wherever located,
and make copies of records. Debtor shall assist Secured Party in so doing.

(f) Chattel Paper. Chattel Paper constituting Collateral shall be on forms
approved by Secured Party. Debtor shall promptly mark all such chattel paper,
and all copies, to indicate conspicuously the Secured Party’s interest and, upon
request, deliver them to Secured Party.

(g) Modifications. Without the prior written consent of Secured Party (which
consent will not be unreasonably withheld, conditioned or delayed), Debtor shall
not alter, modify, extend, renew or cancel any Collateral.

(h) Returns and Repossessions. Debtor shall promptly notify Secured Party of the
return to or repossession by Debtor of any Collateral and Debtor shall hold and
dispose of them only as Secured Party directs.

(i) Taxes and Other Charges. Debtor shall pay and discharge all lawful taxes,
assessments and governmental charges upon Debtor or against its properties prior
to the date on which penalties attach, unless and to the extent only that such
taxes, assessments and charges are contested in good faith and by appropriate
proceedings by Debtor.

5. RIGHTS OF SECURED PARTY

(a) Authority to Perform for Debtor. If Debtor fails to act as required by this
Agreement or the Obligations, Secured Party is authorized, in Debtor’s name or
otherwise, to take any such action including, without limitation, signing
Debtor’s name or paying any amount so required, and the cost shall be one of the
Obligations secured hereby and shall be payable by Debtor upon demand with
interest from the date of payment by Secured Party at the highest rate then
payable on the Obligations.

(b) Charging Debtor’s Credit Balance. Without limiting the generality of
Section 1 above, Debtor grants Secured Party, as security for the Obligations, a
security interest and lien in any credit balance and other money now or
hereafter owed Debtor by Secured Party, including deposit accounts and
certificates of deposit, and, in addition, agrees that Secured Party may,
without prior notice or demand, charge against any such credit balance or other
money any amount owing upon the Obligations, whether due or not.

 

5



--------------------------------------------------------------------------------

(c) Power of Attorney. Debtor irrevocably appoints any officer of Secured Party
as Debtor’s attorney, with power (exercisable at any time after default) to
receive, open and dispose of all mail addressed to Debtor; to notify the Post
Office authorities to change the address for delivery of all mail addressed to
Debtor to such address as Secured Party may designate; and to endorse the name
of Debtor upon any instruments which may come into Secured Party’s possession.

The power of attorney created by this section 5(c) is coupled with an interest
and may not be revoked by Debtor. All acts of such attorney are ratified and
approved. Such attorney is not liable for any act or omission or for any error
of judgment or mistake of fact or law taken without willful misconduct.

(d) Nonliability of Secured Party. Secured Party has no duty to protect, insure,
collect or realize upon the Collateral or preserve rights in it against prior
parties. Debtor releases Secured Party from any liability for any act or
omission relating to the Obligations, the Collateral or this Agreement, except
Secured Party’s willful misconduct.

(e) Financing Statements. Debtor authorizes Secured Party to prepare and file
financing statements describing the Collateral in such jurisdictions as Secured
Party deems appropriate.

(f) No Waiver. No delay on the part of the Secured Party in exercising any
right, power or privilege hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of any right, power or privilege hereunder
preclude other or further exercise thereof or the exercise of any other right,
power or privilege. The rights and remedies herein specified are cumulative and
not exclusive of any rights or remedies which the Secured Party would otherwise
have.

6. DEFAULT

Upon the occurrence of any Event of Default, as defined in Article 8 of the Loan
Agreement or any other default under any instrument, document or agreement
evidencing or governing any of the Obligations, all of the Obligations shall, at
the option of Secured Party and without notice or demand, become immediately
payable; and Secured Party shall have all rights and remedies for default
provided by the Uniform Commercial Code, as well as any other applicable law and
the Obligations. With respect to such rights and remedies:

(a) Repossession. To the extent permitted by applicable law, Secured Party may
enter into premises where any Collateral may be located, and may take possession
of Collateral, all without notice or hearing.

(b) Assembling Collateral. Secured Party may require Debtor to assemble the
Collateral and to make it available to Secured Party at any convenient place
designated by Secured Party. It is agreed that Secured Party will not have an
adequate remedy at law if this obligation is breached, and accordingly that
Debtor’s obligation to assemble Collateral shall be specifically enforceable.

 

6



--------------------------------------------------------------------------------

(c) Notice of Disposition. Written notice, when required by law, sent to any
address of Debtor in this Agreement at least 10 calendar days (counting the day
of sending) before the date of a proposed disposition of the Collateral is
reasonable notice.

(d) Disposition. Secured Party may sell Collateral on credit (and reduce the
Obligations only when payment is actually received from the buyer) at wholesale
and with or without an agent or broker; and Secured Party may but need not
complete, process or repair any Collateral prior to disposition.

(e) Expenses and Application of Proceeds. Debtor shall reimburse Secured Party
for any expense incurred by Secured Party in protecting or enforcing its rights
under this Agreement before and after judgment including, without limitation,
reasonable attorneys’ fees and legal expenses and all expenses of taking
possession, holding, preparing for disposition and disposing of the Collateral.
After deduction of such expenses, Secured Party may apply the proceeds of
disposition to the other Obligations in such order and amounts as it elects,
subject only to section 3(a) above.

(f) Waiver. Secured Party may permit Debtor to remedy any default without
waiving the default so remedied, and Secured Party may waive any default without
waiving any other subsequent or prior default by Debtor.

(g) No Obligation to Pursue Others. Secured Party has no obligation to attempt
to satisfy the Obligations by collecting them from any other person liable for
them and Secured Party may release, modify or waive any collateral provided by
any other person to secure any of the Obligations, all without affecting Secured
Party’s rights against Debtor. Debtor waives any right it may have to require
Secured Party to pursue any third person for any of the Obligations.

(h) Compliance with Other Laws. Secured Party may comply with any applicable
state or federal law requirements in connection with a disposition of the
Collateral, and such compliance will not be considered adversely to affect the
commercial reasonableness of any such disposition.

(i) Warranties. Secured Party may sell or otherwise dispose of Collateral
without giving any warranties as to the Collateral and may specifically disclaim
any warranties of title or the like, all without being deemed to have impaired
the commercial reasonableness of any disposition of Collateral.

(j) Sales on Credit. If Secured Party sells any of the Collateral on credit,
Debtor will be credited only with payments actually made by the purchaser,
received by Secured Party and applied to the indebtedness of the purchaser. In
the event the purchaser fails to pay for the Collateral, Secured Party may
resell the Collateral and Debtor shall be credited with the proceeds of such
resale.

 

7



--------------------------------------------------------------------------------

(k) No Marshalling. Secured Party shall have no obligation to marshal any assets
for the benefit of Debtor or any third party.

7. PERSONS BOUND

This Agreement benefits Secured Party, its successors and assigns, including
every holder or owner of any of the Obligations, binds the Debtor(s) and their
respective heirs, personal representatives and successors, and shall bind all
persons who become bound as a Debtor to this Agreement. Debtor may not assign
this Security Agreement without the prior written consent of Secured Party.

8. INTERPRETATION

The validity, construction and enforcement of this Agreement are determined and
governed by the internal laws of the State of Florida. All terms not otherwise
defined have the meanings assigned to them by Articles 1 and 9 of the Uniform
Commercial Code of the State of Florida, as it may be amended, reenacted or
otherwise in effect from time to time. Invalidity of any provision of this
Agreement shall not affect the validity of any other provision. This Agreement
supplements, and does not supersede or replace, any previous security agreement
between Debtor and Secured Party. In the event of inconsistency, this Agreement
shall control. Any amendment or modification of this Security Agreement must be
made in writing and signed by Secured Party and Debtor.

9. CONSENT TO JURISDICTION

Debtor hereby consents to the exclusive jurisdiction of any state or federal
court situated in Hillsborough County, Florida, and waives any objection based
on lack of personal jurisdiction, improper venue or forum non conveniens, with
regard to any actions, claims, disputes or proceedings relating to this
Agreement, any Collateral, or any document delivered hereunder or in connection
herewith, or any transaction arising from or connected to any of the foregoing.
Debtor waives personal service of any and all process, and consents to all such
service of process made by mail or by messenger directed to the address
specified below. Nothing herein shall affect the Secured Party’s right to serve
process in any manner permitted by law, or limit the Secured Party’s right to
bring proceedings against Debtor or its property or assets in the competent
courts of any other jurisdiction or jurisdictions.

10. WAIVER OF JURY TRIAL

Debtor hereby waives any and all right to trial by jury in any action or
proceeding relating to this Agreement, any Collateral, or any document delivered
hereunder or in connection herewith, or any transaction arising from or
connected to any of the foregoing. Debtor represents that this waiver is
knowingly, willingly and voluntarily given.

11. LIMITATION OF LIABILITY

Debtor hereby waives any right it may now or hereafter have to claim or recover
from the Secured Party any consequential, exemplary or punitive damages.

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement is executed by the Debtor as of the date
first above written.

 

DEBTOR:

ODYSSEY MARINE EXPLORATION, INC., a

Nevada corporation

By:

 

/s/ John C. Morris

Title:

  President

 

Address:

  5215 West Laurel Street   Tampa, Florida 33607

 

9



--------------------------------------------------------------------------------

EXHIBIT 10.14

SCHEDULE 1

COINS

(ATTACHED)



--------------------------------------------------------------------------------

EXHIBIT 10.14

SCHEDULE 2

Address(es) where collateral will be kept:

(blanked out for security purposes)

as provided for in that certain Collateral Control Agreement entered into
between and among the Debtor, the Secured Party, and Numismatic Guaranty
Corporation of America.